OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21360 CM Advisers Family of Funds (Exact name of registrant as specified in charter) 805 Las Cimas Parkway, Suite 430Austin, Texas (Address of principal executive offices) (Zip code) John F. Splain, Esq. Ultimus Fund Solutions, LCC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(512) 329-0050 Date of fiscal year end:February 28, 2010 Date of reporting period: February 28, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. CM Advisers Family of Funds Annual Report 2010 CM Advisers Fund CM Advisers Fixed Income Fund February 28, 2010 This report and the financial statements contained herein are submitted for the general information of the shareholders of the CM Advisers Family of Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. CM Advisers Family of Funds Letter to Shareholders April 3, 2010 Dear Shareholders, During the fiscal year that ended on February 28, 2010, the CM Advisers Fund (“CMAFX”) had a return of 57.39% versus 55.96% for its benchmark, the Russell 3000 Index. During this past fiscal year that ended on February 28, 2010, the CM Advisers Fixed Income Fund (“CMFIX”) had a return of 15.45% versus 9.32% for its benchmark, the Barclays Capital U.S. Aggregate Bond Index. As a point of interest, on March 31, 2010, CMFIX completed its fourth year (inception date 3/24/06). Based on its three-year annualized return of 8.50% for the period ended March 31, 2010, Morningstar® has rated CMFIX 5-Stars, its highest rating. This three-year return placed CMFIX number 3 out of the 174 funds in Morningstar’s Multisector bond category.* In addition, CMFIX was rated 5-Stars for the overall period ended March 31, 2010. CM Advisers Fund (“CMAFX”): What a difference a year makes. The stock market’s mood has gone from deep despair and hopelessness to exhilaration in just 12 months. All in all, our fiscal year ended February 28, 2010 was an extraordinary year, particularly in light of where we started. Nevertheless, given the depth and severity of the market downturn we experienced the prior 18 months, we know that we still have some ground to make up. One important aspect of value investing is to recognize that investors do not always behave rationally, especially when confronted with financial stress and uncertainty. This is understandable as this is part of human nature. However, when it comes to investments, we have found that many investors do not fully understand the intrinsic values of the businesses they own (i.e. stocks), and without this knowledge, investors are often seen buying and selling companies on emotion rather than on fundamental analysis. During times of a financial crisis, like the one we just experienced, it is difficult for many to see how the problems of the crisis can be solved; thus, some investors become extremely negative and sell securities down to levels which would suggest there is no hope. As a result of this behavior, we saw stock prices of the businesses we owned during the market meltdown suffer far more than the businesses themselves. Therefore, with the dramatic rebound in the equity markets over this past year, it comes as no surprise to us that the stock prices of the businesses we own rebounded to more accurately reflect what we believe to be their underlying values. At this time we believe the broader U.S. equity markets are trading in a fair value zone (i.e. the mid-point between what we believe are value based buy and sell points). More specifically, we believe the collective holdings in the CM Advisers Fund, for the most part, remain reasonably priced. While this type of recovery and performance we have seen over the past year is not uncommon coming out of recessions, this change in market sentiment has been nonetheless noteworthy, particularly in light of the challenging business conditions that persist in the economy. 1 One of the areas many investors are worried about is inflation because the Federal Reserve (the “Fed”) has been expanding the money supply to historic levels. While we agree inflation may be an issue to deal with in the next four to five years and beyond, it is not a major concern of ours today. Furthermore, when inflation does increase, we do not believe it will be like the 1970’s and early 1980’s when inflation reached 10% to 13%. One of the reasons we feel this way is that the velocity of money (as measured relative to M0, the monetary base) continues to decline, albeit at a slower rate. Velocity of Money (Number of times money supply turns over each year) Despite injections of huge amounts of liquidity into the banking system by the Fed (through a de facto fed funds rate of 0% and through an alphabet soup of credit facilities), bank credit has continued to contract. On top of this, the securitization market (the so-called “shadow banking system” which includes hedge funds, structured investment vehicles, investment banks, money market funds, commercial paper, and mortgage-backed securities) has been slow to return. According to the April 9, 2010, Fed’s asset and liabilities of commercial bank report, in 2009 the assets of banks dropped $731 billion or 5.3%. The drop in credit was even more severe because banks added more securities to their portfolios ($465 billion), much of which was probably in the form of U.S Treasury securities. As such, their direct loan portfolio dropped by $1.20 trillion or 8.6%. 2 This is by far the worst credit contraction we have seen since the Great Depression. The Velocity of Money chart shows the rate at which the monetary base (e.g. money supply) is turned over in the course of a year. It indirectly measures the degree to which borrowers are willing to borrow and/or lenders are willing to lend. When velocity is declining, as it is today, it usually indicates that demand for cash and reserves are acute. In other words, consumers and banks currently have low appetites for risk, preferring to hold cash rather than borrow or lend. As such, we currently believe there is a greater risk of deflation rather than inflation. Additionally, the lack of lending really shows up when we measure the commercial and industrial loan growth, or lack thereof. Commercial and industrial loan growth normally bottoms out between +4% and -10% after a recovery begins; however, the magnitude of this contraction is much greater this time. Currently, commercial and industrial loan growth as of December 31, 2010, is actually -19.56%. All this is indicative of an ongoing deleveraging process. Whatever happens, we are likely to see constrained bank credit for several more years. This will likely put a crimp on rapid GDP growth and make a general rise in prices difficult. Commercial and Industrial Loan Growth (As a percentage each year) The proof of how an enlarged central bank balance sheet does not necessarily lead to inflation can be seen in the Japanese experience during their fifteen year “Great Recession” from 1990-2005. Beginning in 2001, the Bank of Japan expanded their monetary base over eight times its usual level and held it there for several years. 3 Japan’s Monetary Base (Japanese Yen in Billions each year) But from 2001 to 2006, Japanese price increases varied between -1.5% and 1% despite this easy money policy. The Japanese Inflation Rate (As a percentage each year) 4 As you can see on the chart highlighting Japan’s inflation rate, in the initial stages of this monetary expansion, their inflation rate actually declined! How could this happen? Under normal circumstances, an expansion in the money base is amplified by the money multiplier into a larger money supply resulting in increased credit and leverage. If credit expands excessively, then this new money is poorly invested and an asset bubble can occur. If much of this credit is directed toward consumer spending, then general inflation can incur. This is what typically happens when central banks expand the money supply. But this did not happen in Japan because the economy was in the midst of a deleveraging recession. This situation has often been referred to as “pushing on a string.” The Fed can expand the monetary base, but this does not translate into credit expansion if bank balance sheets are over-leveraged. In a deleveraging recession, banks have taken on too much risk and must reduce their liabilities as assets decline due to loan losses. To do this they have only a few options: hold more reserves by lending less, sell assets, or raise equity capital. In a deleveraging period, banks use all three options to the extent that they can. The excess liquidity provided by the central bank allows banks to extinguish bad loans more quickly than they could otherwise. This deleveraging process can last several years and will not result in credit expansion until most of these losses have been realized. Furthermore, if the central bank withdraws money from the system as bank balance sheets improve, then inflation need not result. Another argument for low inflation today is unemployment. With unemployment in the 9% to 10% range, there is little, if any, inflationary pressure coming from rising wages. Unemployment (As a percentage each year) 5 Unemployment appears to have peaked at roughly 10% and is currently reported to be 9.7%. However, the broadest definition of unemployment, technically known as U-6, which counts discouraged workers no longer looking for work, etc., has gone from 8% back in March 2007 to 16.9% in March 2010. Note this is down from its peak of 17.4% back in October 2009. U-6 Unemployment…The Most Comprehensive Unemployment Metric (As a percentage each year) The current numbers are somewhat distorted by government short-term/temporary hiring, such as that done by the IRS and U.S. Census Bureau. According to the Bureau of Labor Statistics, from March 2007 through March 2010, we have lost 7.5 million jobs. To add some perspective, in March 2010 employment numbers showed a gain of 162,000 jobs, however 48,000 were temporary hires for the Census. With a net of just 114,000 permanent jobs created in March, it is easy to see we have a long way to go before we get back to the levels of employment we saw three years ago. Bottom line, there is no clear indication that unemployment is truly falling in a meaningful way. Tight credit and the political uncertainty in Washington are just two of the reasons businesses are constraining their expansion. We do not believe we will see a significant reduction in the unemployment rate this year. More specifically, we have not yet seen a sustainable increase in permanent employment, which generally precedes a significant drop in unemployment by 6-12 months. Therefore, we believe it likely that unemployment will remain at these upper levels for some time. We also continue to see a low level of capacity utilization in the U.S. economy as well as around the world. With countries such as China continuing to add capacity to the global manufacturing base, in addition to the slow growing economy here at home, there is little, if any, inflationary pressure in the U.S. from our manufacturing sector. To put it another way, because of the extra capacity to produce goods around the globe, manufacturers in the current economic climate do not have the pricing power 6 to charge higher prices at this time. If they tried to raise prices, they would risk losing market share to a lower priced competitor who might undercut the higher price to maintain or gain market share. Capacity Utilization (As a percentage each year) While capacity utilization has recently improved four percentage points to 72.65% from its 2009 lows, it is still at one of the lowest levels since the 1930’s. Having recovered some ground, it is now on par with the double-dip recession lows of the 1980-82 recession. We believe part of this improvement is from the destruction of capacity, rather than from economic growth. Based on historical precedents, we believe it will probably take more than three years before this metric will indicate any inflationary concerns. When capacity utilization reaches roughly 83%, it is typically a sign we are in an inflationary environment. Since the early 1980’s, interest rates have been in a secular decline. The trend has been to take on additional debt during expansions and then consolidate and refinance this debt during downturns. This cycle of rolling over and refinancing ever larger amounts of debt has occurred over the past 30 years because interest rates have continued to trend lower. 7 10-Year U.S. Treasury Bond Rates (Yields per time periods) As a result of this cycle, businesses and consumers have not only been able to roll over their debt every few years, but in the process have pulled out additional cash flows and continued to spend. At today’s 40-year low interest rate levels and with banks not as eager to make new loans, many companies and consumers are finding it more difficult to roll over their debt and free up additional cash flows. This will have a muted effect on the economy for at least the next several years. To summarize this macro environment, low interest rates and low inflation is usually a favorable environment for stocks. However, for this to continue to be the case, it is important for the economy to continue to recover. In a low interest rate, low inflation, recovering economic environment, stocks should perform favorably when compared to other assets such as cash, bonds, and real estate. During this past fiscal year, the CM Advisers Fund outperformed its benchmark the Russell 3000. One of the reasons for this outperformance was due to the Fund’s 24.2% weighting in information technology. Stocks such as Microsoft (the Fund’s largest holding), Dell, Intel, Applied Materials, Hutchinson Technology, and Emerson Electric provided the largest overall contribution to the total return. Consumer stocks also played a big role. Our 17.1% weighting to consumer staples such as Coke, Colgate-Palmolive, Procter and Gamble, and Walgreens were strong contributors to our total return, as was our 12.9% weighting in consumer discretionary stocks such as CPI Corp, Disney, News Corp, Toll Brother, MDC Holdings, and Ethan Allen. In addition, our 9.8% weighting to financials also added to the bottom line. Stocks such as Wells Fargo, American Express, General Electric, and the Financial Select Sector SPDR were meaningful holdings. The smallest weighting outside of equities was in government bonds where 2.77% of the total assets were invested in the U.S. Government Treasury bond yielding 4.625% due in 2/15/40. 8 Before reviewing the CM Advisers Fund’s value characteristics, we have provided a table to help give you some guidance as to what is cheap and what is expensive. The table shows what we believe to be more typical of the high and low ranges of values for various multiples. While at the highest and lowest extremes these multiples would likely change, we have tried to highlight for you what we believe to be more typical of a normalized high and low range in a more normal economic environment. Hopefully this will give you a better perspective of value when you compare these historical ranges to the current characteristics of the CM Advisers Fund. The next table highlights the value characteristics found in the CM Advisers Fund as of the end of our fiscal year (2/28/10). As you can see, the valuation multiples in the Fund are significantly closer to the middle, or slightly past the middle end of the range, when considering historical valuation multiples. More specifically, when we compare these ratios versus these same ratios in other periods of like interest rates, we believe we are in a fair value zone today. We define fair value as the middle zone between the buy point and the sell point. Thus, we believe the CM Advisers Fund continues to hold tremendous values. 9 Source: Factset In our opinion, the most important portfolio characteristic of the CM Advisers Fund we would like to bring to your attention is the value comparison between stocks and bonds. It is important to remember that stocks and bonds are always in competition for investor’s capital. After all, if you can get a better return by owning guaranteed government bonds, who needs stocks? The table below shows that the CM Advisers Fund has an earnings yield of 6.45%. This is simply the inverse of its 15.51 P/E ratio. [Earnings yield (E/Y) is the inverse of a price earnings (P/E) ratio.] Source: Factset, Federal Reserve. Data as of February 28, 2010 By dividing the earnings of a company by the price of the stock, we can compare its yield to that of various bonds to see which security offers the better potential return on investment. At the CM Advisers Fund’s fiscal year-end (February 28, 2010), Moody’s AAA corporate bonds had an average yield of 5.26%, Moody’s Baa corporate bonds had an average yield of 6.28% (Moody’s Baa rating is considered to be the lowest level of investment grade bonds), and the 10-year U.S Treasury bond had a yield of just 3.61%. Each of these bond yields is lower than the current earnings yield shareholders are receiving by owning the CM Advisers Fund today. But here is the real opportunity bond coupons do not grow. However, over time, most corporate earnings grow. If we add the growth in earnings discussed on the previous table to the earnings yield of 6.45%, shareholders can get a very good idea of the potential value that is being held inside the CM Advisers Fund. Keep in mind the earnings used in this discussion are based on estimates and therefore actual results may vary significantly. 10 While we believe stocks are a better value today, bonds are still an appropriate investment under many financial circumstances. For example, some investors have specific income needs and time horizons that are better suited for bonds. For these and other reasons, the difference in value between stocks and bonds is no longer the primary factor in selecting the investment. CM Advisers Fixed Income Fund (“CMFIX”): During this past fiscal year that ended on February 28, 2010, the CM Advisers Fixed Income Fund (“CMFIX” or the “Fixed Income Fund”) had a return of 15.45% versus 9.32% for its benchmark, the Barclays Capital U.S. Aggregate Bond Index. As a point of interest, on March 31, 2010, CMFIX completed its fourth year (inception date 3/24/06). Based on its three-year annualized return of 8.50% for the period ended March 31, 2010, Morningstar® has rated CMFIX 5-Stars, its highest rating. This three-year return placed CMFIX number 3 out of the 174 funds in Morningstar’s Multisector bond category.* In addition, CMFIX was rated 5-Stars for the overall period ended March 31, 2010. As we will discuss in greater detail, most of the Fixed Income Fund’s performance, both in absolute terms and relative to its benchmark, can be attributed to our high weighting in corporate bonds throughout the year. The Fixed Income Fund’s fiscal year began on March 1, 2009, right at the height of the financial crisis. As we had mentioned in our 2008 annual letter to shareholders, risk premiums had widened dramatically throughout 2008, and the Fixed Income Fund had increased its holding of corporate bonds to take advantage of what we considered to be a great buying opportunity. The Fixed Income Fund began the year approximately 66.71% invested in corporate bonds. Risk premiums in almost all markets were still substantially elevated. As an example, the risk premium, or “spread”, between the Moody’s Baa corporate bond index and 30-year U.S. Treasury bonds was 4.56% or 456 basis points on March 2, 2009. While down from its peak, this spread, which reached 5.75% or 575 basis points on December 12, 2008, was still extremely attractive relative to any previous historical level. For some perspective, the Moody’s Baa Corporate Bond Yield Minus 30-Year U.S. Treasury Bond Yields chart shows that over the past 20 years, the average spread has only been 1.83% or 183 basis points. Faced with such an opportunity to invest at what we believed to be deeply discounted levels, we continued to add high quality corporate bonds to the Fixed Income Fund. The Fixed Income Fund’s highest allocation to corporate bonds was approximately 75% in April 2009. Basis Point Defined: A unit that is equal to 1/100th of 1%. For example, a 1% change 100 basis points, and 0.01% 1 basis point. 11 In general, as the fiscal year progressed risk premiums shrunk dramatically. As such, almost all asset classes, including stocks, corporate bonds, high yield debt, mortgages, emerging market equity and debt, and commodities staged significant rallies. At the close of this fiscal year (2/28/10), the risk premium (i.e. “the spread”) had retreated to 1.77% or 177 basis points, just below the 20-year average. This dramatic decline in risk premiums was the catalyst that helped produce substantial gains for the Fund’s corporate bond allocation. As most asset prices (stocks and corporate bonds) were rising throughout the year, U.S. Treasury bond prices were falling. We believe this was largely due to the increased confidence in the capital markets. The yield on the 30-year Treasury bond bottomed on December 31, 2008 at 2.25% and had climbed to 3.70% at the beginning of the Fund’s fiscal year. By the end of the fiscal year, the yield was 4.58% after briefly reaching 4.75% in early January 2010. It was at this time (early 2010) that we believed the 30-year Treasury coupon bond started to look attractive. Because the Fed has expanded the money supply, many investors believe we are headed for high inflation reminiscent of the 1970’s. While it is true the money supply has been expanded, the majority of this money is not being loaned out and put into circulation. In addition, unemployment remains high, and we believe there is plenty of capacity to produce goods and services. Given these circumstances, we do not believe inflation will be a serious problem for the foreseeable future and is likely to remain at its current lower levels for the next four to five years. From an investment perspective, we believe this low inflationary environment has the potential to provide a good investment opportunity in long-term U.S. Treasury bonds that is counter to popular opinion. According to the Bureau of Labor Statistics, core inflation is approximately 0-1%, while at the same time the fed funds rate is approximately at 0-.25%. With the 30-year U.S. Treasury bond yielding 4.75% in February 2010, we believed it was the right time to initiate our first position in this long bond. By the end of the fiscal year, 12 the Fixed Income Fund had roughly a 13% position in the 30-year Treasury coupon bond. While this bond has a 30-year maturity date, we believe that our investment strategy for this particular investment will likely run its course over the next 2 to 4 years. Below is a summary of the Fixed Income Fund’s weighted characteristics (averages) as of February 28, 2010. In summary, the decision in fiscal 2008 to overweight the Fixed Income Fund in corporate bonds paid off nicely during fiscal 2009. Most of the Fixed Income Fund’s return that occurred during the fiscal year can be attributed to the strong rally in corporate bonds as the fiscal year progressed and the financial crisis subsided. With roughly 28% of the Fund in cash (i.e. money market funds), 13% in U.S. Treasury bonds, and 58% in corporate bonds as of February 28, 2010, we believe the CM Advisers Fixed Income Fund is well positioned for the year ahead. In closing, while there are economic challenges to overcome, we believe America’s best days lie ahead. We will continue to spare no effort to bring you the results we would all like to achieve. We at CM Fund Advisers would like to thank all shareholders of the CM Advisers Fund (“CMAFX”) and the CM Advisers Fixed Income Fund (“CMFIX”) for your continued trust and confidence. Sincerely, CM Fund Advisers 13 Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the CM Advisers Fund or CM Fixed Income Fund (“Funds”) and of the market in general and statements of the Funds’ plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forward-looking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. All investments carry risks, and investment in the Funds is no exception. No investment strategy works all the time, and past performance is not necessarily indicative of future performance. You may lose money on your investment in the Funds. Investments in the Funds are also subject to the following risks: market risk, interest rate risk, management style risk, business and sector risk, small company risk, non-diversified fund risk, foreign securities risk, emerging countries risk, bond interest rate risk, lower-rated securities risk, income risk, mortgage risk, maturity risk, concentration risk and credit risk. More information about these risks and other risks can be found in the Funds’ prospectus. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The prospectus contains this and other information about the Funds. A copy of the prospectus is available at www.cmadvisersfunds.com or by calling Shareholder Services at 1-888-859-5856. The prospectus should be read carefully before investing. The Funds are distributed by Ultimus Fund Distributors, LLC. * Source: Morningstar, Inc. For each fund with at least a 3-year history, Morningstar calculates a risk-adjusted measure that accounts for variation in a fund’s monthly performance (including the effects of any sales charges), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category receive a Morningstar ratingTM of 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. 14 CM Advisers Fund Performance Information (Unaudited) Comparison of the Change in Value of a $10,000 Investment in CM Advisers Fund versus the Russell 3000 Index Average Annual Total Returns (for periods ended February 28, 2010) 1 Year 5 Years Since Inception* CM Advisers Fund 57.39% (1.11%) 1.28% Russell 3000 Index 55.96% 0.80% 5.12% *Commencement of operations was May 13, 2003. This graph depicts the performance of CM Advisers Fund (the “Fund”) versus the Russell 3000 Index. The graph assumes an initial $10,000 investment at May 13, 2003 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. The Fund charges a redemption fee of 1% of the amount redeemed on redemptions of Fund shares occurring within one year following the purchase of such shares. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and assume reinvestment of dividends. 15 CM Advisers Fixed Income Fund Performance Information (Unaudited) Comparison of the Change in Value of a $10,000 Investment in CM Advisers Fixed Income Fund versus the Barclays Capital U.S. Aggregate Bond Index Average Annual Total Returns (for periods ended February 28, 2010) 1 Year Since Inception* CM Advisers Fixed Income Fund 15.45% 8.55% Barclays Capital U.S. Aggregate Bond Index 9.32% 6.20% *Commencement of operations was March 24, 2006. This graph depicts the performance of CM Advisers Fixed Income Fund (the “Fund”) versus the Barclays Capital U.S. Aggregate Bond Index. The graph assumes an initial $10,000 investment at March 24, 2006 (commencement of operations) and that any dividends or capital gain distributions are reinvested in shares of the Fund. The Fund charges a redemption fee of 1% of the amount redeemed on redemptions of Fund shares occurring within 180 days following the purchase of such shares. It is important to note that the Fund is a professionally managed mutual fund while indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by calling shareholder services at 1-888-859-5856. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Total returns are historical in nature and assume reinvestment of dividends. 16 CM Advisers Fund Portfolio Information February 28, 2010 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Equity Holdings Security Description % of Net Assets Microsoft Corporation 6.4% UnitedHealth Group, Inc. 5.0% Wal-Mart Stores, Inc. 4.9% Coca-Cola Company (The) 4.4% Walgreen Company 3.2% 3M Company 3.2% Marsh & McLennan Companies, Inc. 3.2% Colgate-Palmolive Company 3.2% Dell, Inc. 3.2% Walt Disney Company (The) 3.1% 17 CM Advisers Fixed Income Fund Portfolio Information February 28, 2010 (Unaudited) Asset and Sector Allocation (% of Net Assets) Top 10 Long-Term Holdings Security Description % of Net Assets U.S. Treasury Bonds, 4.625%, due 02/15/40 7.7% U.S. Treasury Bonds, 5.00%, due 05/15/37 2.6% American Express Company, 7.00%, due 03/19/18 1.9% Estée Lauder Companies, Inc. (The), 6.00%, due 05/15/37 1.9% UnitedHealth Group, Inc., 6.00%, due 02/15/18 1.9% Ball Corporation, 7.375%, due 09/01/19 1.9% Coca-Cola Company (The), 5.35%, due 11/15/17 1.8% Kraft Foods, Inc., 6.125%, due 02/01/18 1.8% U.S. Treasury Bonds, 4.50%, due 05/15/38 1.7% Cytec Industries, Inc., 8.95%, due 07/01/17 1.7% 18 CM Advisers Fund Schedule of Investments February 28, 2010 COMMON STOCKS — 82.8% Shares Value Consumer Discretionary — 12.9% Diversified Consumer Services — 2.3% CPI Corporation $ Household Durables — 3.7% Ethan Allen Interiors, Inc. MDC Holdings, Inc. Toll Brothers, Inc. * Leisure Equipment & Products — 0.8% Arctic Cat, Inc. * Media — 4.8% Comcast Corporation - Class A Special News Corporation - Class A Walt Disney Company (The) Multiline Retail — 0.6% J. C. Penney Company, Inc. Specialty Retail — 0.7% Pacific Sunwear of California, Inc. * Consumer Staples — 17.1% Beverages — 4.4% Coca-Cola Company (The) Food & Staples Retailing — 8.1% Walgreen Company Wal-Mart Stores, Inc. Food Products — 0.9% General Mills, Inc. Household Products — 3.7% Colgate-Palmolive Company Procter & Gamble Company (The) Energy — 2.1% Oil, Gas & Consumable Fuels — 2.1% Frontier Oil Corporation Valero Energy Corporation Financials — 8.0% Commercial Banks — 2.6% Wells Fargo & Company Consumer Finance — 2.2% American Express Company 19 CM Advisers Fund Schedule of Investments (Continued) COMMON STOCKS — 82.8% (Continued) Shares Value Financials — 8.0% (Continued) Insurance — 3.2% Marsh & McLennan Companies, Inc. $ Health Care — 5.0% Health Care Providers & Services — 5.0% UnitedHealth Group, Inc. Industrials — 12.2% Air Freight & Logistics — 1.3% FedEx Corporation United Parcel Service, Inc. - Class B Building Products — 3.4% Masco Corporation USG Corporation * Commercial Services & Supplies — 0.5% Cintas Corporation Electrical Equipment — 1.2% Emerson Electric Company Industrial Conglomerates — 4.8% 3M Company General Electric Company Professional Services — 0.5% CDI Corporation LECG Corporation * Trading Companies & Distributors — 0.5% Lawson Products, Inc. Information Technology — 24.2% Computers & Peripherals — 4.5% Dell, Inc. * Hutchinson Technology, Inc. * Electronic Equipment, Instruments & Components — 2.1% Maxwell Technologies, Inc. * Newport Corporation * IT Services — 2.9% Automatic Data Processing, Inc. Paychex, Inc. 20 CM Advisers Fund Schedule of Investments (Continued) COMMON STOCKS — 82.8% (Continued) Shares Value Information Technology — 24.2% (Continued) Semiconductors & Semiconductor Equipment — 8.3% Applied Materials, Inc. $ Cohu, Inc. Intel Corporation MEMC Electronic Materials, Inc. * Texas Instruments, Inc. Software — 6.4% Microsoft Corporation Materials — 1.3% Chemicals — 1.3% E.I. du Pont de Nemours and Company Total Common Stocks (Cost $123,827,837) $ EXCHANGE-TRADED FUNDS — 1.8% Shares Value Financial Select Sector SPDR Fund (The) (Cost $4,410,476) $ U.S. GOVERNMENT OBLIGATIONS — 2.8% Par Value Value U.S. Treasury Bonds — 2.8% 4.625%, due 02/15/40 (Cost $3,928,236) $ $ MONEY MARKET FUNDS — 12.5% Shares Value Evergreen Institutional Treasury Money Market Fund - Institutional Class, 0.01% (a) (Cost $18,311,779) $ Total Investments at Value — 99.9% (Cost $150,478,328) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of February 28, 2010. See accompanying notes to financial statements. 21 CM Advisers Fixed Income Fund Schedule of Investments February 28, 2010 CORPORATE BONDS — 57.9% Par Value Value Consumer Discretionary — 12.4% Auto Components — 0.9% Johnson Controls, Inc., 5.50%, due 01/15/16 $ $ Hotels, Restaurants & Leisure — 1.6% Marriott International, Inc., 6.375%, due 06/15/17 Starbucks Corporation, 6.25%, due 08/15/17 Household Durables — 0.7% Newell Rubbermaid, Inc., 6.25%, due 04/15/18 Toll Brothers, Inc., 5.15%, due 05/15/15 Media — 4.3% Comcast Corporation, 6.30%, due 11/15/17 5.70%, due 05/15/18 Gannett Company, Inc., 6.375%, due 04/01/12 McGraw-Hill Companies, Inc. (The), 5.90%, due 11/15/17 6.55%, due 11/15/37 Tele-Communications, Inc., 10.125%, due 04/15/22 Multiline Retail — 1.4% Kohl's Corporation, 6.25%, due 12/15/17 6.00%, due 01/15/33 Specialty Retail — 3.5% Home Depot, Inc. (The), 5.40%, due 03/01/16 5.875%, due 12/16/36 Staples, Inc., 7.75%, due 04/01/11 9.75%, due 01/15/14 Consumer Staples — 9.4% Beverages — 2.5% Coca-Cola Company (The), 5.35%, due 11/15/17 PepsiCo, Inc., 5.00%, due 06/01/18 Food & Staples Retailing — 1.7% Wal-Mart Stores, Inc., 6.50%, due 08/15/37 Food Products — 1.8% Kraft Foods, Inc., 6.125%, due 02/01/18 Household Products — 1.5% Church & Dwight Company, Inc., 6.00%, due 12/15/12 Clorox Company (The), 5.45%, due 10/15/12 22 CM Advisers Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 57.9% (Continued) Par Value Value Consumer Staples — 9.4% (Continued) Personal Products — 1.9% Estée Lauder Companies, Inc. (The), 6.00%, due 05/15/37 $ $ Energy — 4.3% Energy Equipment & Services — 3.0% Rowan Companies, Inc., 7.875%, due 08/01/19 Transocean, Inc., 6.00%, due 03/15/18 Weatherford International Ltd., 6.35%, due 06/15/17 6.00%, due 03/15/18 Oil, Gas & Consumable Fuels — 1.3% Valero Energy Corporation, 6.125%, due 06/15/17 Financials — 3.6% Commercial Banks — 1.1% Wells Fargo & Company, 5.625%, due 12/11/17 Consumer Finance — 2.5% American Express Company, 7.00%, due 03/19/18 8.125%, due 05/20/19 Health Care — 3.2% Health Care Providers & Services — 1.9% UnitedHealth Group, Inc., 6.00%, due 02/15/18 Pharmaceuticals — 1.3% Johnson & Johnson, 5.15%, due 07/15/18 Industrials — 8.0% Aerospace & Defense — 0.5% United Technologies Corporation, 5.375%, due 12/15/17 Building Products — 1.9% Masco Corporation, 6.125%, due 10/03/16 5.85%, due 03/15/17 7.75%, due 08/01/29 Commercial Services & Supplies — 1.9% Pitney Bowes, Inc., 5.75%, due 09/15/17 R.R. Donnelley & Sons Company, 6.125%, due 01/15/17 11.25%, due 02/01/19 Electrical Equipment — 1.3% Emerson Electric Company, 5.25%, due 10/15/18 23 CM Advisers Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 57.9% (Continued) Par Value Value Industrials — 8.0% (Continued) Machinery — 0.3% Dover Corporation, 5.45%, due 03/15/18 $ $ Professional Services — 0.5% Dun & Bradstreet Corporation (The), 6.00%, due 04/01/13 Road & Rail — 1.6% CSX Corporation, 6.25%, due 03/15/18 Union Pacific Corporation, 5.70%, due 08/15/18 Information Technology — 5.1% Computers & Peripherals — 2.5% Dell, Inc., 5.65%, due 04/15/18 International Business Machines Corporation, 7.625%, due 10/15/18 Seagate Technology HDD Holdings, 6.375%, due 10/01/11 Electronic Equipment, Instruments & Components — 1.1% Corning, Inc., 7.25%, due 08/15/36 IT Services — 1.5% Western Union Company (The), 5.93%, due 10/01/16 6.20%, due 11/17/36 Materials — 10.6% Chemicals — 2.8% Cytec Industries, Inc., 8.95%, due 07/01/17 E.I. du Pont de Nemours and Company, 6.00%, due 07/15/18 Containers & Packaging — 2.0% Ball Corporation, 6.875%, due 12/15/12 7.375%, due 09/01/19 Metals & Mining — 4.3% Alcoa, Inc., 5.72%, due 02/23/19 5.87%, due 02/23/22 Allegheny Technologies, Inc., 9.375%, due 06/01/19 Nucor Corporation, 5.85%, due 06/01/18 Reliance Steel & Aluminum Company, 6.20%, due 11/15/16 Paper & Forest Products — 1.5% Weyerhaeuser Company, 7.375%, due 03/15/32 24 CM Advisers Fixed Income Fund Schedule of Investments (Continued) CORPORATE BONDS — 57.9% (Continued) Par Value Value Utilities — 1.3% Multi-Utilities — 1.3% Consolidated Edison, Inc., 5.85%, due 04/01/18 $ $ Total Corporate Bonds (Cost $24,183,401) $ U.S. GOVERNMENT OBLIGATIONS — 12.9% Par Value Value U.S. Treasury Bonds — 12.9% 5.00%, due 05/15/37 $ $ 4.50%, due 05/15/38 3.50%, due 02/15/39 4.625%, due 02/15/40 Total U.S. Government Obligations (Cost $5,977,394) $ CLOSED-END FUNDS — 0.3% Shares Value Western Asset Managed High Income Fund, Inc. (Cost $102,481) $ MONEY MARKET FUNDS — 27.8% Shares Value Evergreen Institutional Treasury Money Market Fund - Institutional Class, 0.01% (a) (Cost $12,883,987) $ Total Investments at Value — 98.9% (Cost $43,147,263) $ Other Assets in Excess of Liabilities — 1.1% Net Assets — 100.0% $ (a) Variable rate security. The rate shown is the 7-day effective yield as of February 28, 2010. See accompanying notes to financial statements. 25 CM Advisers Family of Funds Statements of Assets and Liabilities February 28, 2010 CM Advisers Fund CM Advisers Fixed Income Fund ASSETS Investments in securities: At cost $ $ At value (Note 2) $ $ Dividends and interest receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed — Payable to Adviser (Note 5) Payable to administrator (Note 5) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed net investment income Accumulated net realized losses from security transactions ) — Net unrealized appreciation (depreciation) on investments ) Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (a) $ $ (a) Redemption price may differ from the net asset value per share depending upon the length of time the shares are held (Note 2). See accompanying notes to financial statements. 26 CM Advisers Family of Funds Statements of Operations Year Ended February 28, 2010 CM Advisers Fund CM Advisers Fixed Income Fund INVESTMENT INCOME Dividends $ $ Interest TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Administration fees (Note 5) Professional fees Fund accounting fees (Note 5) Registration fees Transfer agent fees (Note 5) Trustees’ fees and expenses Postage and supplies Custody and bank service fees Insurance expense Printing of shareholder reports Pricing fees Distributor service fees (Note 5) Other expenses TOTAL EXPENSES Advisory fees waived by Adviser (Note 5) ) — NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions ) — Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 27 CM Advisers Fund Statements of Changes in Net Assets Year Ended February 28,2010 Year Ended February 28,2009 FROM OPERATIONS Net investment income $ $ Net realized losses from security transactions ) ) Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from net investment income ) ) Distributions from net realized gains from security transactions — ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 28 CM Advisers Fixed Income Fund Statements of Changes in Net Assets Year Ended February 28,2010 Year Ended February 28,2009 FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions — Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains from security transactions ) ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of year Shares outstanding, end of year See accompanying notes to financial statements. 29 CM Advisers Fund Financial Highlights Per share data for a share outstanding throughout each year: Years Ended February 28, February 28, February 29, February 28, February 28, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income ) Distributions from net realized gains — ) Total distributions ) Proceeds from redemption fees collected (Note 2) (a) (a) (a) (a) (a) Net asset value at end of year $ Total return (b) 57.39% (41.21%
